Mb. Justice Yantis delivered the opinion of the court: Rollie Hughey, a member of the Howitzer Co. 130th Inf. I. N. Gr. was in the military bus-fire accident that occurred near Pana, Illinois on July 26, 1933. Claimant is an unmarried man and employed by his father in Highway Construction work. His compensation was forty cents (40c) per hour for nine hours a day and an average of about five and one-half (5%) days a week. Claimant went to Camp Grant following the accident and after his return was unemployed approximately two weeks because of the injuries he had received in the bus-fire. These injuries consisted of burns on both arms from the elbows to the hands with minor bruises. Claimant further, testified that the burn on his left hand had not healed when he left Camp Grant. A Military Medical Board examined him on August 8, 1934 at Camp Grant and reported that there is no evidence of disfigurement or permanent disability. Claimant agrees with that report. In the claim filed by claimant herein he asks an award for personal property of an estimated value of Twenty-five Dollars ($25.00) claimed to have been lost in the fire, but no proof or evidence in regard to such loss appears in the record. Under the evidence herein submitted and basing consideration of the claim upon the general provisions of the Workmen’s Compensation Act, an allowance for two and one-half weeks, covering the period between the fire and the service at Camp Grant and two weeks thereafter, will be made. An award is therefore entered in favor of J. B. Hughey for the use of Rollie Hughey in the sum of Twenty-three and 10/100 Dollars ($23.10).